Additional Opinion on Petition por Rehearing by Mr. Justice Chytraus. In Chicago City Railway Co. v. Fennimore, 199 Ill. 9, 17, our Supreme Court, as to the duty of anticipating negligence in another, said: “Anticipation of negiigence in others is not a duty which the law imposes. On the contrary, it is a presumption of law that every person will perform the duty enjoined by law, or imposed by contract.” The facts in that case show the degree of care therein required, on the part of the tort feasor toward the injured party, was less than in the case at bar. Here the tort feasor practically says: “Tes, I agreed to exercise the highest degree of care for your safety, compatible with the practical operation of the road and considering the mode of conveyance, and I don’t dispute but what my negligence caused the injury, yet it was your duty to anticipate this my negligence and avoid the consequences thereof, and as you failed therein therefore I am not liable.”